Citation Nr: 0816200	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for hearing 
loss, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1972 and from February 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columba, South Carolina.


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss is 
manifested by no more than Level III hearing loss in right 
ear and Level IV in the left ear.

2.  In September 2003, the RO in St. Louis, Missouri denied 
entitlement to service connection for PTSD.  The veteran did 
not perfect a timely appeal.

3.  The evidence associated with the claims file subsequent 
to the September 2003 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

4.  The veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for bilateral 
hearing loss in excess of 10 percent are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (2007).

2.  The September 2003 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).


3.  The additional evidence presented since the September 
2003 decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).  

4.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in table VI represent nine categories of 
decibel loss based on the pure tone audiometric test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).   When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The findings from the September 2003 VA examination correlate 
to a 10 percent rating.  There was a right ear puretone 
average of 44 decibels and speech discrimination of 76 
percent, and left ear puretone average of 45 decibels and 
speech discrimination of 68 percent, which equates to a Roman 
Number III loss in the right ear and IV in the left ear.  The 
exceptional patterns of hearing loss described in 38 C.F.R. 
§ 4.86 were not shown.

The veteran underwent a hearing test in August 2005.  
However, it can not be used for rating purposes because it 
did not include a controlled speech discrimination test 
(Maryland CNC) as required by 38 C.F.R. § 4.85(a).  The test 
results did not meet the criteria in 38 C.F.R. § 4.86 for 
using the alternative method of evaluating exceptional 
patterns of hearing loss.

The veteran's representative requested the postponement of a 
VA examination in November 2005 because the veteran was out 
of the country.  She also stated that she would notify the RO 
immediately upon the veteran's return to the United States.  
No notification was received.  It is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  Thus, the claim for a higher initial evaluation for 
bilateral hearing loss must be denied based upon the evidence 
of record.

II.  New and material evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The St. Louis RO denied service connection for PTSD in a 
September 2003 rating decision.  The RO's decision rested on 
insufficient evidence of claimed in-service stressors.  Also, 
there was no diagnosis of PTSD.  The veteran submitted a 
notice of disagreement.  However, the veteran never filed a 
substantive appeal and the decision became final.

Evidence received after the September 2003 rating decision 
includes recent VA treatment records.  There are also 
recently submitted personnel documents that speak to the 
veteran's claimed in-service stressor involving Hurricane 
Camille.  Taken at face value, this is new and material 
evidence and the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The veteran does not have a diagnosis of PTSD.  His VA 
treatment records indicate a history of drug and alcohol 
addiction and symptoms of depression.  Treatment providers 
have affirmatively ruled out PTSD.  A VA physician found in 
December 2004 that the veteran's symptoms did not meet the 
criteria for PTSD.  She noted more specifically that the 
veteran has no significant symptoms from cluster C of PTSD 
diagnostic criteria.  The veteran draws the Board's attention 
to a July 2005 psychological assessment that lists PTSD under 
Axis I symptoms.  However, this document is not a diagnosis.  
The document indicates that the Millon Clinical Multiaxial 
Inventory was administered and that the results provide 
hypotheses for possible Axis I and/or Axis II diagnostic 
considerations.  They are not sufficient in themselves to 
provide a DSM-IV diagnosis.  Thus, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2003 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  In addition, the notice provided in June 
2005 and November 2005 addressed the specific information and 
evidence necessary to reopen the claim for service connection 
for PTSD, and adequately informed him of the specific basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The veteran was also provided with information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in May 2006.  Although this notice was not given 
before the February 2005 rating decision, once the veteran 
filed a notice of disagreement with the initial rating, he 
was properly provided with information concerning the 
disability evaluation criteria in the statement of the case.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


	(CONTINUED ON NEXT PAGE)




ORDER

A higher initial evaluation for bilateral hearing loss is 
denied.   

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


